By the Court.
We need not consider whether a private person can maintain a petition for a writ of mandamus to compel public officers to perform their duties, or to direct the manner in which they shall perform them. It is enough for the decision of this case, that there has been, on the part of the respondents, no neglect to perform their duty, and no error in the manner in which they have performed it.
County commissioners are not required by law to accept the lowest proposal for public works. The statute provides that all contracts for public works made by them shall, if exceeding $300 in amount, be made in writing, after notice for proposals therefor *75has been published at least three times in some newspaper published in the county, city, or town interested in the work. Pub. Sts. c. 22, § 22. It does not provide that they shall accept the lowest proposal. It is clearly the intention of the Legislature that the county commissioners, after inviting competition by public notice, shall have the authority to make such contract as in their judgment the interests of the county require. In the case at bar, the commissioners fully complied with the statute. If, upon examining the various proposals, they were satisfied that Mayo, the lowest bidder, was an irresponsible person, unfit and incompetent to perform the work proposed, it was their right and duty to reject his proposal, and to make a contract with some other person, such as, in their judgment, was the most advantageous to the county.

Petition dismissed.